Citation Nr: 1748777	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-26 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied service connection for bilateral hearing loss and tinnitus and granted service connection for PTSD evaluated at 30 percent disabling.  A July 2014 rating decision denied TDIU.  The Veteran filed a timely notice of disagreement with the October 2012 rating decision in July 2013 and the Board accepted jurisdiction over the TDIU claim in a July 2015 Board decision. 

In a March 2014 rating decision, during the pendency of the present appeal, the RO granted a 50 percent rating for PTSD.  As this does not represent a total grant of benefits sought on appeal, the claim for an increased initial disability rating for the Veteran's PTSD remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In December 2014, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

In July 2015, the Board remanded the case for further development of the record, including obtaining outstanding records and a VA examination and medical opinion, and so that additional evidence submitted without a waiver of initial RO review could be reviewed by the RO in the adjudication of the Veteran's claims.

In a June 2016 rating decision, the RO granted service connection for tinnitus.  As this represents a grant of the benefits sought on appeal, this claim is no longer before the Board. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets further delay from the additional remand of the claims of an initial disability rating in excess of 50 percent for PTSD, service connection for bilateral hearing loss, and entitlement to TDIU, but it is necessary to ensure there is a complete record and so that the Veteran is afforded every possible consideration.   

PTSD

The Veteran contends that an initial disability rating in excess of 50 percent is warranted for his service-connected PTSD. 

The Veteran was afforded a VA examination in June 2016.  The examiner referred to recent VA treatment records for the Veteran's PTSD.  Specifically, the examiner referred to treatment records as recent as May 2016 by Dr. V.  However, these records do not appear to have been associated with the Veteran's electronic claims file; therefore, the Board cannot review them as part of the record on appeal. 

Thus, the Board remands the case so that the Veteran's VA treatment records can be obtained and associated with the Veteran's electronic claims file.  The most recent VA treatment records associated with the Veteran's claims file are from August 2014. 


Bilateral hearing loss

The Veteran contends that service connection is warranted for his bilateral hearing loss.  

The Veteran was afforded a VA examination in June 2016.  The examiner noted the Veteran's Military Occupation Specialty carried a high probability for hazardous noise exposure while in service.  However, the examiner opined that the most concrete evidence of noise induced hearing loss is found when changes are noted on serial audiograms performed during the time of noise exposure and that while hazardous noise exposure could cause hearing loss, hearing loss is not a guaranteed outcome.  The examiner concluded that since the Veteran's hearing remained normal during service, the Veteran's noise exposure, though undoubtedly loud, was not a factor in the Veteran's hearing changes.  

The Board finds the VA examiner's opinion inadequate.  It is not clear that the examiner took a history from the Veteran concerning his hearing loss, to include the Veteran's lay statements that his hearing loss began during service; whether the Veteran had post-service occupational hazardous noise exposure; and the Veteran's use or non-use of hearing protection in service or post-service.  Furthermore, the Board notes that the etiology of a Veteran's hearing loss cannot be based solely on a Veteran's "normal" hearing at entrance to and separation from service.

Therefore, a new VA examination is warranted in order to determine the etiology of the Veteran's hearing loss. 

TDIU

With regard to the issue of entitlement to a TDIU, a decision on the increased initial rating claim for PTSD or on the claim of service connection for bilateral hearing loss being remanded herein may affect the claim for a TDIU.  Any grant of an increased rating claim or service connection claim could significantly change the adjudication of the TDIU issue because such a grant could increase the Veteran's overall combined disability percentage.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to a TDIU must therefore be deferred until the intertwined issues are resolved or prepared for appellate consideration.  See id. (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA and private treatment records dated since August 2014, to include treatment records for PTSD by Dr. V., and associate them with the Veteran's electronic claims file. 

2.  Schedule the Veteran for a VA audiology examination.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must take a detailed history from the Veteran, including a history of in-service and post-service noise exposure, to include the Veteran's use of hearing protection.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's bilateral hearing loss began during active service; or, is related to any incident of service to include noise exposure; or began within one year after discharge from active service.

The Board notes that the etiology of a Veteran's hearing loss cannot be based solely on a Veteran's "normal" hearing at entrance to and separation from service.  The examiner is asked to comment on the Veteran's lay statements regarding his in-service noise exposure, his history of post-service noise exposure, and his use of hearing protection.

The examiner should provide a detailed rationale for the opinion.

3.  After completing the above, and any other development as may be indicated, the Veteran's claims for an initial disability rating in excess of 50 percent for PTSD, service connection for bilateral hearing loss, and entitlement to TDIU should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




